Citation Nr: 1617794	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to higher initial disability ratings for left knee disability, currently assigned a 10 percent rating for limitation of motion and a separate 10 percent rating for recurrent subluxation and lateral instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982, from January 1983 to January 1985, and from March 1985 to February 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.  

In a July 2015 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Board decides the Veteran's appeal.  In the course of the above-noted joint motion, the parties agreed the Board failed to provide an adequate statement of reasons and bases when the Board denied entitlement to a separate disability rating for the Veteran's left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258.  In this respect, the Board notes a rating under DC 5258 is warranted when the evidence demonstrates dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  In the March 2016 joint motion, the parties noted the semilunar cartilage of the knee is also known as the meniscus.  

In determining the Board failed to provide sufficient reasons and bases in the July 2015 decision, the parties referenced the report of a December 2005 VA foot examination, wherein the examiner noted an MRI from 2002, which the examiner indicated revealed a torn meniscus.  The parties also observed the Veteran has reported manifestations of locking, swelling and pain, which could represent evidence of an ongoing meniscal tear.  In particular, the parties noted the Veteran's reports of swelling in his knee after walking or standing for 30 minutes, as well as pain with walking more than 45 minutes or standing more than 1 hour.  In the course of an October 2007 examination, the Veteran reported manifestations of pain, swelling, and a mild locking sensation.  During a November 2011 examination, the examiner chronicled symptoms of locking and pain, but did not find joint effusion.  However, the Veteran reported flare-ups, which result in pain, swelling, popping, clicking, and a locked position.  The Board notes the Veteran last underwent testing to assess his meniscus in 2002; however, the above-noted records indicate the Veteran may be experiencing manifestations consistent with an ongoing meniscus dislocation.  As such, the Board finds a new examination is necessary.   

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected left knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed, to include testing to determine whether there is a tear or any other abnormality of a meniscus resulting in locking, pain and effusion into the joint.  

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to include, to the extent possible, the extent of any additional limitation of motion during flare ups, on repeated use, and due to weakened movement; excess fatigability; incoordination; and pain on movement.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should again review the record and readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




